 



Exhibit 10.1
FIRST AMENDED EMPLOYMENT AGREEMENT
          FIRST AMENDED EMPLOYMENT AGREEMENT (the “Amendment”), effective as of
the 1st day of January, 2008, by and between Gary Kolstad (the “Executive”), and
CARBO Ceramics Inc., a Delaware corporation (the “Company”).
WITNESSETH
          WHEREAS, the Executive and the Company previously entered into the
EMPLOYMENT AGREEMENT (the “Original Agreement”) dated as of the 10th of May,
2006, and;
          WHEREAS, the Company wishes to increase the salary of the Executive;
          NOW, THEREFORE, in consideration of the conditions and covenants set
forth in this Amendment, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Amendment hereby agree as follows:
1. Amendments to the Original Agreement. 
           Section 2.(a) of the Original Agreement is hereby amended to read in
its entirety as follows:
          “(a) The Company shall pay the Executive a base salary at the rate of
$500,000 per annum, payable in accordance with the Company’s normal payroll
practices (“Base Salary”). The Board shall have the right to review the
Executive’s performance and compensation from time to time and may, in its sole
discretion, increase his Base Salary based on such factors as the Board deems
appropriate.”
2. No Other Amendments. Except as amended hereby, the Original Agreement shall
remain in
full force and effect in accordance with its terms and conditions.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Agreement to be signed
by its duly authorized representative and the Executive has hereunto set his
hand as of the 16th day of October in the year 2007.

            CARBO CERAMICS INC.
      By:   /s/ William C. Morris    

                  /s/ Gary A. Kolstad                  

-2-

 